Citation Nr: 1827987	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-33 635	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $7,464.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to June 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2013 decision by the Committee on Waivers and Compromises (Committee) at the Columbia, South Carolina, Regional Office (RO).

In November 2014, the Veteran had a hearing concerning this waiver request before the undersigned judge using video teleconferencing technology.


FINDINGS OF FACT

1.  This overpayment at issue was not due to the Veteran's fraud, misrepresentation or bad faith.

2.  The Veteran received additional compensation benefits for his children who received duplicate educational benefits under the Chapter 35 program, but comparatively due to lesser fault on his part and primary fault on VA.

3.  Since the Veteran's children are or were being paid Chapter 35 benefits, the recovery of the overpayment would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended, namely, payment of additional compensation on the basis of the veteran's children's educational pursuits.

4.  Waiver of recovery of the overpayment would constitute an unjust enrichment to the Veteran by essentially paying the same benefit twice.

5.  The evidence does not show that the Veteran incurred a legal obligation or changed his position to his detriment in reliance upon the receipt of VA benefits.

6.  Collection of the overpayment would cause some undue hardship to the Veteran.

7.  The elements of equity and good conscience which are in the Veteran's favor, fault and hardship, outweigh the elements of equity and good conscience which are not in his favor.

8. Recovery of the amount of the overpayment in this case, $7464, would be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad faith of the veteran, and recovery of the overpayment of VA compensation benefits in the amount of $7,464 would be against equity and good conscience and, therefore, is waived. 38 U.S.C.A. §§ 5107, 5302(a) (2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, the VCAA is inapplicable to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by the VCAA).  This case is based on income considerations, involves waiver, and comes within the Barger directives.


The Veteran has various service-connected disabilities.  Enclosed with the notification letters of the rating decisions addressing his service-connected disabilities dated in July 2005, October 2007, December 2007, March 2009, September 2009, June 2010, and October 2010 were VA Forms 21-8764 that notified him that he was receiving additional compensation benefits for a spouse and two children, D. and K., and further informed him that his payments could be affected by a change in the status of his dependents, of which he was directed to promptly advise VA in the event this occurred.

In July 2011, the Veteran notified VA that his daughter, D., was commencing college the next month.

In October 2011, the Veteran was awarded entitlement to Chapter 35 educational benefits for his dependents with an effective date of September 2008.

Correspondence dated in December 2011 noted that the Veteran's son, K., would be utilizing Chapter 35 benefits beginning (retroactively) in August 2011.  In January 2012, it was again noted that K. was using Chapter 35 benefits.  A January 2012 VA letter told the Veteran that he was receiving additional benefits for his dependents.

In a May 2012 letter, VA indicated that it had recently received information showing that K. was in receipt of Chapter 35 Dependents' Educational Assistance (DEA) benefits beginning on September 1, 2011, and that D had begun receiving Chapter 35 DEA benefits on September 1, 2011.  As such, VA proposed to discontinue the concurrent benefits of Chapter 35 benefits and additional compensation benefits for these dependents.  The Veteran immediately responded to discontinue the (lesser) benefits.  VA never took any action.

In November 2012, VA sent the Veteran another letter indicating that information had been received and showed that his son K. was in receipt of Ch 35 DEA benefits beginning August 22,  2011, and that is daughter D. was also in receipt of those benefits effective September 1, 2011.  It was noted that concurrent receipt of Chapter 35 benefits by the student and additional compensation payments based on that student's school attendance is considered a duplication of benefits and is prohibited.  As such, VA again proposed to reduce the Veteran's compensation payments.

A December 2012 VA Memorandum noted that VA had significantly delayed in taking action to terminate the concurrent benefits.

In a December 2012 decision letter, the Veteran was advised that the proposed action had been undertaken.  The retroactive termination of the dependents' benefits resulted in the creation of an overpayment and the Veteran requested a waiver of the recovery of that overpayment.  A Financial Status Report (FSR) was then received from the Veteran showing that his monthly expenses exceeded his monthly income.

In a January 2013 decision, the Committee considered the Veteran's claim for waiver.  The Committee did not find fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  The Board agrees with this determination.  The Committee further found that the overpayment was created because D. and K. received Chapter 35 educational benefits while the Veteran received an extra allowance in his compensation for dependent children.  However, the Veteran may not receive both benefits concurrently.  The Committee found a timely notification for D., but not for K, of the use of Chapter 35 benefits.  Therefore some fault in the creation of the debt was found on the Veteran's part.  The Committee indicated that the Veteran knew he was being overpaid funds and should have therefore set aside the funds to repay those benefits back to VA.  It was also determined that collection of this debt would not impair the Veteran's ability to provide for basic necessities.  Therefore, financial hardship was not shown to exist.  Furthermore, since the Veteran was not entitled to both benefits, failure to make restitution would result in unjust enrichment at the expense of the government.  It was therefore determined that repayment of the debt would not defeat the purpose of the VA compensation benefit he receives.

Thereafter, the Veteran testified at a personal hearing before the undersigned judge.  In his testimony the Veteran indicated that he told VA when his children began receiving Chapter 35 benefits and were attending school and also promptly asked VA to stop his payments.  He related that he was partially responsible for the creation of the debt, but that VA was more responsible for the creation of the debt.  He was credible and accurate in his testimony regarding the pertinent chain of events.

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C. § 5302(a).  In order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the debtor versus the fault of VA.  The Veteran has essentially argued that VA was more at fault with regard to the duplicate payments.  He was partially at fault in the creation of the overpayment of compensation because he was notified that he was still receiving additional compensation for his children who were enrolled in the Chapter 35 program.  Therefore, he should have been aware that those payments were separate from the Chapter 35 benefits that were also being paid.  However, that being said, VA was more responsible for the creation of the overpayment.  First of all, the Veteran notified VA when his children entered school.  Although he told VA of D.'s admission two months before Chapter 35 benefits were awarded, it is reasonable to find that the applications were near simultaneous and he believed that he had notified VA once the award was made.  Although the Committee indicated that he had not notified VA of D.'s attendance, that is inaccurate.  The RO then continued to pay the Veteran both the additional compensation benefits based on the children's status as being enrolled in school, while, at the same time, paying those same children Chapter 35 benefits even though the Veteran had notified VA and clearly wanted to use the greater benefit.  Second, the January 2012 letter sent to the Veteran technically speaking informed him that he was still receiving additional compensation benefits based on the children's status as being enrolled in school, but this was unclear.  It is reasonable to believe that he thought that VA's reference to compensation benefits was actually reflecting proper payments by VA for benefits for those children since the Veteran had notified VA of his children's status and was told that VA was adjusting his benefits.  Thirdly, the Veteran did in fact attempt to timely notify VA of all of the changes in the status of his dependents.  It is also reasonable for him to believe that, in telling VA via the proper correspondence and documentation that his children were enrolled in college and to terminate the lesser benefit, VA would make the proper adjustments to his compensation benefits since VA indicated that the adjustments would be undertaken but then VA significantly delayed taking action.  In fact, VA repeatedly indicated that information had recently been received, but this appears inaccurate; rather, it appears that VA failed to take action and then just repeated the prior correspondence letter.  Thus, while the Veteran bears some responsibility with regard to fault in this case, VA bears more relative fault in the creation of the overpayment at issue.

With regard to the other elements of equity and good conscience, three of these elements are not in the Veteran's favor.  Given that his children are or were being paid Chapter 35 benefits, the recovery of the overpayment would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended, namely, payment of additional compensation on the basis of his children's educational pursuits.  Waiver of recovery of the overpayment would constitute an unjust enrichment to him by essentially paying the same benefit twice.  The evidence does not show that he incurred a legal obligation or changed his position to his detriment in reliance upon the receipt of VA benefits.

The last element of equity and good conscience is whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  He has income and expenses that are essentially even and has been repaying the debt, over time (in installments).  Nonetheless, although he has some liquid assets, the Board recognizes that the debt approximates those assets in full.  Thus, there is some financial hardship in this case.

On the whole the Board finds that, in weighing all of the elements of equity and good conscience, the elements of primary fault on the part of VA and some financial hardship on the part of the Veteran that would be caused by recoupment of the debt outweigh the elements that are not in his favor, particularly the element of fault.  Accordingly, waiver of recovery of the overpayment is warranted.


ORDER

Recovery of the overpayment of VA compensation benefits in the amount of $7,464 is waived.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


